Taylor, Johnston and Hall Judges.
The lands in Virginia, which descended to Elizabeth and Mary, the heirs of H. Haynes, were subject to the payment of his debts due by specialty, whereby he bound himself and heirs; and the heirs, having sold the lands and received the value of them, are liable to pay the complainants the amount of the money so received, notwithstanding the sale of the lands took place before the commencement of the action. We are therefore of opinion, that the decree as pronounced in the District Court is right, and ought to be carried into execution.